Citation Nr: 1031316	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-16 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury in the lower extremities.

2.  Entitlement to service connection for residuals of cold 
injury in the upper extremities.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to August 1956 
and from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and April 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In November 2009, the Board remanded the current issues for 
further evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.  In its November 2009 decision, the 
Board also granted entitlement to service connection for 
tinnitus.  Because a final Board decision was rendered with 
regard to that issue, it is no longer a part of the current 
appeal.

For reasons explained below, the issues of entitlement to service 
connection for residuals of cold injury to the bilateral upper 
and lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDING OF FACT

Bilateral hearing loss was not noted in service or for many years 
thereafter, and the preponderance of the evidence fails to link 
the current hearing loss to service.


CONCLUSIONS OF LAW

Hearing loss was not incurred in or aggravated by active service, 
nor may such be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  A similar letter was provided in December 2009 
in compliance with the Board remand.  In addition a VA 
examination was scheduled as requested.  Thus, the RO/AMC 
substantially complied with the Board's remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's available 
service treatment records, service personnel records, VA 
treatment records and examination reports, private treatment 
records, statements from private physicians, lay evidence, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffered acoustic trauma while 
serving as a jet engine aircraft mechanic in the Air Force and as 
a radio teletype operator in the Army.  These occupational 
specialties are each confirmed by the Veteran's DD Form 214.  The 
Veteran has stated that he began having bilateral hearing loss 
during his active service and that such disability has continued 
until the present day and has worsened in recent years.  He has 
also asserted that he has not been exposed to any loud noises 
following his last discharge from service.  However, upon review 
of the claims file, the Board notes that the Veteran was taking 
courses to become a certified flight instructor after service.

The Board notes that, with the exception of an August 1956 
separation examination report and a DD Form 4, it has been shown 
that the Veteran's service treatment records and service 
personnel records for his Air Force service (from April 1955 to 
August 1956) are unavailable due to being fire-related.  A June 
2007 memorandum documents a formal finding of unavailability of 
his service treatment records for that period and notes that all 
efforts to obtain such records have been exhausted and that 
further attempts would be futile.  The Board is mindful that, in 
a case such as this, VA has a heightened obligation to assist the 
Veteran in the development of his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).

The August 1956 Air Force separation examination report as well 
as all service treatment records for the Veteran's Army service 
(from February 1960 to February 1963), are negative for any 
complaints, diagnosis, or treatment of bilateral hearing loss.  
Whispered voice tests conducted in August 1956 (at separation 
from Air Force) and January 1960 (at entrance into Army) showed 
normal hearing bilaterally.  An audiogram conducted in January 
1963 (at separation from Army) revealed no hearing loss in either 
ear.  On a January 1960 report of medical history, the Veteran 
reported that he had never had any ear trouble or hearing aids.  
On his January 1963 report of medical history at separation from 
service, the Veteran provided an affirmative response to ear, 
nose, and throat trouble.  However, the examiner noted that such 
referred to an adenotonsillectomy in January 1962.  No mention of 
hearing loss was noted.

The Veteran underwent a private audiological examination in 
September 2007, which was noted as revealing mild to moderate 
sensorineural hearing loss bilaterally.  This private examination 
report was accompanied by what appears to be a form letter from 
the referring private physician (Dr. Dolgin) as the Veteran's 
name is handwritten in.  The letter stated that after evaluating 
the patient with a thorough ear, nose, and throat examination and 
reviewing the private audiogram, it was his determination that 
the patient had sensorineural hearing loss due to noise-induced 
trauma while in active military service.  Handwritten on the 
letter was a statement that the Veteran had 5 years as a jet 
mechanic and radio operator in Korea.  The Board notes that it is 
obvious that the handwritten "5" on the letter was a correction 
over a prior number.  The results of the "thorough ear, nose and 
throat examination" were not provided, nor did the physician 
provide a rationale for his conclusion.  A duplicate letter, 
which appears to be an original rather than a copy, was submitted 
in February 2008 showing a handwritten note that the Veteran 
served for 6 years as a jet mechanic and radio operator in Korea.  
In February 2010 the same form letter was submitted, with a 
slightly different handwritten statement that the Veteran was a 
jet mechanic and radio operator while in the service.  

The Veteran failed to report to VA audiological examinations in 
July 2007 and September 2008.  He has explained that he was 
unable to attend the first examination due to serious illness and 
has argued that he never received notice of the second 
examination.

Veteran's wife submitted a letter noting they have been together 
since 2000.  She described the current state of the Veteran's 
hearing loss and the Veteran's explanation as to the cause. 

The Veteran presented for a VA examination in April 2010.  The 
examiner indicated he reviewed the claims file and he 
specifically referenced the service treatment record findings and 
the private medical evidence.  On examination the examiner noted 
the Veteran's military occupational history as a jet mechanic 
from 1955 to 1956 and as a radio operator from 1960 to 1963.  It 
was noted that the Veteran had protected hearing to jet engines 
but had unprotected hearing to high pitch sounds as a radio code 
operator.  No civilian noise was reported and recreational noise 
was noted as unremarkable.  Audiological testing reflected 
puretone thresholds in the left ear of 25, 20, 25, 35 and 35 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Right ear 
puretone thresholds were 25, 25, 20, 35 and 35 decibels at those 
same frequencies.  Speech recognition scores were 88 percent 
bilaterally.  

Following review of the claims file and examination of the 
Veteran, the examiner opined that the Veteran's bilateral hearing 
loss is less likely as not caused by or a result of military 
noise exposure.  She noted that review of the claims folder 
indicated normal hearing in both ears at separation from service 
in 1963.  She also stated that the Institute of Medicine 2005 
study on military and noise exposure found no scientific evidence 
to support delayed onset of noise induced hearing loss.  

The Board notes that the private physician opined that the 
Veteran's hearing loss was due to noise exposure in service.  
However, that physician did not address the audiological findings 
at the Veteran's separation from service, nor did he provide any 
rationale for his opinion.  Further, his opinion appears to be 
merely a form letter, and the handwritten statement provided on 
the September 2007 and February 2008 letters reflect in 
inaccurate number of years the Veteran was in service.  In this 
regard, the original letter reflects 6 years as a jet mechanic 
and radio operator, and the corrected copy reflects 5 years.  
However, the Veteran was a jet mechanic only for the first period 
of service and a radio operator for the second period, with a 
combined service time of less than 4 1/2 years.  In light of the 
above, the private physician's opinion is entitled to little 
probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a basis 
for his opinion goes to the weight and credibility of the 
evidence).

Conversely, the VA examiner reviewed the claims file, to include 
the audiological testing at the Veteran's discharge, the medical 
evidence of record, and medical treatises.  The examiner provided 
an adequate rationale for her conclusions, to include specific 
reference to a medical study showing no scientific evidence to 
support delayed onset of noise induced hearing loss.  Thus, this 
opinion is entitled to great probative weight. 

The Board acknowledges that the Veteran reports that he suffered 
from hearing loss since service and that such loss is due to 
noise exposure therein.  However, it is now well established that 
lay persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this regard, the presence 
of hearing loss requires medical testing to determine, as does 
the etiology of hearing loss.  Hearing loss was not noted in 
service, and the Veteran's only "ear, nose, and throat" 
complaint in service pertained to his tonsils.  Regardless, 
whether symptoms he experienced in service or following service 
are in any way related to his current hearing loss requires 
medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 
("Although the veteran is competent to testify to the pain he 
has experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  On this point, the most probative opinion is 
that of the VA medical examiner, who indicated his current 
hearing loss was not likely related to noise exposure in service. 

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that bilateral hearing loss was 
not shown in service or for many years thereafter, and the most 
competent and probative evidence fails to link it to service.  
Accordingly, service connection for bilateral hearing loss is not 
warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran also claims service connection for residuals of cold 
injury in the lower and upper extremities.  The Veteran contends 
that he was constantly exposed to cold weather temperatures 
without proper protection while serving with the Air Force in 
Plattsburgh, New York and while serving with the Army in Korea.  
He has testified regarding an incident in Korea in which he was 
found lying in a snow bank by his fellow soldiers, though he 
could not remember how he got there.  The Veteran has reported 
that he complained in service of having painful and cold hands 
and feet after he returned from his tour of duty in Korea and 
that he had received a diagnosis of arthritis at that time.  He 
has stated that the coldness in his hands and feet has continued 
from his service in Korea until the present day.

His available service treatment records are negative for any 
complaints, findings, or treatment of cold injury.  His feet, 
lower extremities, and upper extremities were all evaluated as 
normal in August 1956 (at separation from Air Force), January 
1960 (at entrance into Army), and January 1963 (at separation 
from Army).  On a January 1963 report of medical history, the 
Veteran reported for the first time that he had a history of 
swollen or painful joints as well as a history of arthritis or 
rheumatism.  In explaining the positive responses, the examiner 
reported occasional swelling and pain in the left arm without 
neck or shoulder pain and which was not present at that time.  
The Veteran specifically denied foot trouble, neuritis or 
lameness.  

The Veteran's DD Form 214 confirms that his military occupational 
specialty in the Air Force was as a jet engine aircraft mechanic, 
and that he was a radio teletype operator for the Army.  His 
personnel records confirm that he served in Korea from February 
1961 to May 1962.

In a December 2006 VA treatment record, it was noted that the 
Veteran had degenerative joint disease in his hands and feet as 
well as a history of frost bite and cold sensitivity.  Private 
treatment records dated from August 2007 through November 2007 
document how the Veteran described his in-service cold weather 
exposure as well as his current symptoms of cold injury to his 
private physician (Dr. Flatau).  In September 2007, arterial 
pressure evaluations performed by Dr. Flatau revealed normal 
findings in the Veteran's lower and upper bilateral extremities.  
In a November 2007 private treatment record, Dr. Flatau noted 
that the physiological studies performed on the Veteran were 
within normal limits.  He also opined that, in light of the 
Veteran having normal arterial circulation, and considering that 
the Veteran's symptoms had been present essentially since his 
cold exposure, the Veteran's symptoms were more likely than not 
related to cold exposure.  In a November 2007, Dr. Flatau 
reiterated that he had evaluated the Veteran and found no 
evidence of arterial insufficiency.  He noted that, per the 
Veteran's report, the Veteran was exposed to severe cold weather 
conditions in service and that he had symptoms consistent with 
cold exposure that had been present ever since his exposure to 
cold.  Dr. Flatau opined that the Veteran's symptoms were more 
likely than not secondary to cold exposure syndrome.

Pursuant to the Board's November 2009 remand, the Veteran 
underwent a VA Cold Injury Protocol examination in April 2010.  
The Veteran reported that he was repeatedly exposed to cold 
weather environments in the military, and he claimed that serving 
in various cold weather regions in the early 1960s caused his 
current problems.  Specifically, he stated that while in Korea 
with the Army he was assigned to an Infantry Division and 
underwent a lot of cold exposure at that time.  However, he 
denied a specific emergency treatment for cold injury.  He also 
denied any specific incident that caused a known cold injury that 
required medical treatment.  Nevertheless, the Veteran described 
how he allegedly passed out on guard duty once and woke up in a 
snow bank, and also reported that he would sometimes get white 
spots on his hands and they would tingle.  At present, he stated 
that he got pain in his hands and feet almost constantly and that 
he felt cold most of the time.  

After examining the Veteran, the examiner provided a confusing 
opinion.  Based 
on the Cold Injury Protocol examination, the examiner noted that 
the Veteran had no evidence for cold injury.  However, he 
diagnosed the Veteran with mild pes planus, and in response to 
"Problem Associated with Diagnosis" the examiner listed "Cold 
Injury."  After examining the Veteran's hands, the examiner 
diagnosed the Veteran with mild arthritis of the bilateral hands.  
Again, in response to "Problem Associated with Diagnosis" the 
examiner listed "Cold Injury".  He stated that the etiology of 
the mild color change to the pads of the Veteran's toes was 
uncertain, but opined that it was less likely from cold injury in 
service, and noted that past arterial studies were normal.  The 
April 2010 examiner concluded that it was less likely as not 
(less than 50/50 probability) that the Veteran's claimed cold 
injury is related to, caused by, or a result of military service.  

Private EMG studies from May 2010 revealed no polyneuropathy, 
bilateral mild carpal tunnel syndrome, and bilateral sensory 
ulnar neuropathies.  Studies in the legs were interpreted as 
normal.  He was noted to have chronic low back and left sided 
sciatica due to degenerative disc disease.  In June 2010 Dr. 
Bakdash opined that based on the history provided by the Veteran, 
and the normal results of electrodiagnostic and vascular studies, 
he believed the Veteran's complaints in the hands and feet were 
related to a cold injury during service.  

While there are opinions both in favor and against the claim, the 
Board notes that the opinions are not adequate.  The VA 
examiner's opinion is confusing.  The opinion of Dr. Flatau did 
not consider the service treatment records which show no 
complaints of cold injury in the hands or feet, nor the fact that 
the record reveals no treatment for complaints of extremity 
problems until 40 years after discharge from service.  The 
opinion of Dr. Bakdash noted normal electrodiagnostic studies, 
however those studies reflect the Veteran suffers from carpal 
tunnel syndrome and bilateral sensory ulnar neuropathies.  Thus, 
the Board finds that a remand for an opinion from a VA physician 
based on a review of the entire record is warranted. 

In addition, the Board notes that additional evidence has been 
submitted to the Board without a waiver of RO review.  Such 
evidence should be considered by the RO/AMC in the first instance 
on remand.

Accordingly, this appeal is REMANDED for the following action:

1.  Refer the Veteran's claims file to a 
neurologist to obtain an opinion as to 
whether the Veteran suffers from cold 
injury residuals in the upper and/or lower 
extremities as a result of his military 
service.  If an examination is deemed 
necessary to provide the requested 
opinion, one should be scheduled.  If the 
examiner finds that referral to a 
different specialist is needed (i.e. a 
vascular specialist) to provide the 
requested opinions, such should be 
accomplished.

Following review of the claims file, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
suffers from cold injury residuals in the 
right or left upper extremities or the 
right or left lower extremities due to 
claimed exposure to cold weather in 
service.  The examiner should address the 
significance of the objective tests 
including the x-rays, arterial studies, 
and electrodiagnostic studies reported in 
the claims file when rendering his/her 
opinion.  A rationale for all opinions 
expressed should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record, 
to include the newly received evidence.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


